DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed October 26, 2021. 
Claims 1, 4, 11, and 21 have been amended.
Claims 1-7, 9-17, and 19-25 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Patent Application 14/968,728 filed on 12/14/2015. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Response to Arguments
The previously pending 35 USC 101 rejection is withdrawn with Applicant’s specific recitation of controlling an agriculture machine using scripts based on the soil measurements and digital model of crop yield for a particular location, which integrates the abstract idea into a practical application (See PEG 2019). 
The previously pending 35 USC 112b rejection is withdrawn in response to Applicant’s claim amendments.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and double patenting rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant does not argue against the Double Patenting Rejection.
With regard to the limitations of claims 1-7, 9-17, and 19-25, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection. The Examiner specifically points to Figure 4 and Paragraph 0056 of Lindores, which disclose the amendment word for word (See Paragraph 0056 – “The output from the database and processor is a field prescription 435; i.e., a plan detailing how much chemical application is needed to optimize yield from a farm field. A field prescription may be visualized as a map showing when, where and how much fertilizer or pesticide is required on a field. The prescription may be used by an automated application system such as a spray truck with dynamically controllable spray nozzles”). Applicant’s arguments are not persuasive. 
The Examiner recommends amending “computing an optimal amount of nitrogen to apply to the particular field based, at least in part, on the particular relative yield for the particular location … fitting a surrogate function to the model of crop yield based on the corpus of observations, wherein the surrogate function approximates behavior of the model of crop yield, generating a utility function based on the surrogate function that provides a numerical estimate of information gain that would be obtained by evaluating the model of crop yield at a given set of values for the one or more independent variables, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 9-15, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindores (US 2014/0012732 A1) in view of Raun et al. (US 2003/0019151 A1) and further in view of Purcell et al. (US 2013/0044919 A1).

Regarding Claim 1: Lindores teaches a method comprising: 
receiving, over a network at a server computer comprising one or more processors and digital memory, first electronic digital data comprising a plurality of values representing, for each location of a plurality of locations, nitrate measurements in soil during a growth stage of a crop's development (See Figure 1, Figure 2, Figure 4 – “Ground data, Soil data, Crop data”, Figure 5, Figure 8, Figure 9 – “920”, Figure 11 – “1120”, Figure 17A, Figure 25 – “2510”, Figure 26 – “soil type report”, Paragraph 0012 – “This area has enough nitrogen to ensure that nitrogen deficiency does not retard plant growth”, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field”, Paragraph 0058, Paragraph 0126, and Paragraph 0188 – “nutrient levels (e.g., nitrogen, phosphorus, and potassium (NPK))”); 
receiving, over a network at the server computer, second electronic digital data comprising a plurality of values representing, for each location of the plurality of locations, crop yields corresponding to the nitrate measurements in soil (See Figure 1, Figure 2, Figure 3, Figure 4 – “Ground data, Soil data, Crop data”, Figure 5, Figure The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field”, Paragraph 0058 – “Data inputs 405 through 425 are familiar to agronomists as inputs to plant yield potential algorithms”, Paragraph 0150 – “the farmer could state a desired yield of crops per acre”, Paragraph 0163 – “reported a yield of harvested barley averaging 70 bushels/acre in regions with an NVDI shade”, Paragraph 0188 – “nutrient levels (e.g., nitrogen, phosphorus, and potassium (NPK)) are important factors which affect the ultimate yield of a farmer's crops”, and Paragraph 0190 – “what types of nutrients will result in the greatest yield at the lowest cost”); 
using digitally programmed instructions in the server computer, determining, based, at least in part, on the nitrate measurements in soil and the crop yields corresponding to the nitrate measurements, for each location of the plurality of locations, a maximum yield of the crop with sufficient nitrate (See Figure 1, Figure 2, Figure 3, Figure 4, Figure 7, Figure 25, Paragraph 0048 – “uses the measured plant metrics and database information to create customized field prescription maps that show where, when and how much fertilizer, pesticide or other treatment should be applied to a field to maximize crop yield”, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field”, Paragraph 0056 – “a plan detailing how much chemical application is needed to optimize yield from a farm field”, Paragraph 0072 – the farmers will use data analysis techniques to determine long-term patterns, or to predict future performance and/or yields”, Paragraph 0148, Paragraph 0156 – “estimated yield within a specified value range”, Paragraph 0163 – “reported a yield of harvested barley averaging 70 bushels/acre in regions with an NVDI shade”, Paragraph 0188 – “nutrient levels (e.g., nitrogen, phosphorus, and potassium (NPK)) are important factors which affect the ultimate yield of a farmer's crops”, and Paragraph 0190 – “what types of nutrients will result in the greatest yield at the lowest cost”); 
using digitally programmed instructions in the server computer, computing, for each location of the plurality of locations, a plurality of relative yield values comprising a crop yield of the crop yields corresponding to nitrate measurements (See Figure 3, Figure 21, Figure 22, Figure 24A – “2430”, Paragraph 0054 – “relative NDVI levels are shown in FIG. 3”, Paragraph 0064, Paragraph 0089 – “relative measurements of an agricultural metric in a particular geographic area”, Paragraph 0157, Paragraph 0164 – “estimated crop characteristic(s) relative to locations within an unharvested field”, Paragraph 0171 – “a crop characteristic for the unharvested field is estimated based on actual crop characteristic data obtained from the at least one harvested field. The estimated crop characteristic, in various embodiments, may be a yield”, and Paragraph 0172);
using digitally programmed instructions in the server computer, generating a digital model of relative crop yield as a function of nitrate in soil during the growth stage of a crop's development based, at least in part, on the plurality of relative yield values and the nitrate measurements in soil (See Figure 2, Figure 3, Figure 5, Figure 11, Figure 2530”, Figure 26 – “models”, Abstract – “A model is generated by the computer system which describes the crop based upon each of said benchmarks from the plurality of data sets”, Paragraph 0012, Paragraphs 0048-0049, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field”, Paragraph 0059 – “a plant growth model”, Paragraph 0060 – “FIG. 5, ground data 505, e.g., NDVI obtained by a GreenSeeker, and satellite data 510 are inputs to a plant growth model 515”, Paragraph 0063, Paragraph 0106 – “model generator 1360 can include in model 1370, data showing the soil composition of field 1201”, Paragraph 0150 – “model and predict the yield for the farmer”, Paragraph 0158, and Paragraph 0188); 
receiving, over a network at the server computer, third electronic digital data comprising one or more values representing, for a particular location, one or more nitrate measurements in soil during the growth stage of a crop's development (See Paragraph 0049 – “images taken at different times to be compared with each other or calibrated to an absolute value”, Paragraph 0052 – “Because N-rich strips are useful for yield potential calculations, measurement of NDVI in an N-rich strip is often part of a real-time, variable-rate application procedure”, Paragraph 0055 – “NDVI measurements for the set of fields shown in FIGS. 1 and 3 may be obtained by either ground or satellite sensors”, Paragraph 0059 – “a plant growth model to propagate data forward or backward in time as needed to compare asynchronous sources”, Paragraph 0061 – “NDVI data obtained at different times”, Paragraph 0064 – “A linear model may be used for the time evolution of the measured quantity, NDVI”, Paragraph 0150, Paragraph 0170 – “historical data”, and Paragraph 0188); 
using digitally programmed instructions in the server computer, computing a particular relative yield for the particular location based, at least in part, on the one or more nitrate measurements in soil for the particular location during the growth stage of the crop's development and the digital model of relative crop yield (See Figure 3, Figure 21, Figure 22, Figure 24A – “estimate a crop characteristic for the unharvested field based on actual crop characteristic data obtained from the at least one harvested field”, Figure 25, Paragraph 0054 – “relative NDVI levels are shown in FIG. 3”, Paragraph 0064, Paragraph 0089 – “relative measurements of an agricultural metric in a particular geographic area”, Paragraph 0157, Paragraph 0164 – “estimated crop characteristic(s) relative to locations within an unharvested field”, Paragraph 0171 – “a crop characteristic for the unharvested field is estimated based on actual crop characteristic data obtained from the at least one harvested field. The estimated crop characteristic, in various embodiments, may be a yield”, Paragraph 0172, and Paragraph 0191 – “compare those benchmark values with benchmark 2660 to generate an estimate of a farmer's yield”);
using the digitally programmed instructions in the server computer, generating one or more scripts based on, at least in part, the one or more nitrate measurements in soil for the particular location and the digital model of relative crop yield (See Figure 4 – “435”, Figure 15, Paragraph 0056 – “The output from the database and processor is a field prescription 435; i.e., a plan detailing how much chemical application is needed to optimize yield from a farm field. A field prescription may be visualized as a map showing when, where and how much fertilizer or pesticide is required on a field. The prescription may be used by an automated application system such as a spray truck with dynamically controllable spray nozzles”, and Paragraph 0114); 
transmitting, from the server computer to one or more agricultural implements of an agricultural machine, the one or more scripts to control an operating parameter of the one or more agricultural implements of the agricultural machine in performing agricultural tasks in the particular location (See Figure 4 – “435”, Figure 15, Paragraph 0056 – “The output from the database and processor is a field prescription 435; i.e., a plan detailing how much chemical application is needed to optimize yield from a farm field. A field prescription may be visualized as a map showing when, where and how much fertilizer or pesticide is required on a field. The prescription may be used by an automated application system such as a spray truck with dynamically controllable spray nozzles”, and Paragraph 0114 – “Crop treatment applicator 1400 comprises a tractor 1410 coupled with a towed sprayer 1420. As depicted, towed sprayer 1420 is controlled from tractor 1410”).

Lindores does not specifically disclose crop yields corresponding to nitrate measurements “divided by the maximum yield of the crop with sufficient nitrate” or a V6-V8 growth stage of a crop's development. However, Raun et al. further teach crop yields corresponding to nitrate measurements “divided by the maximum yield of the crop with sufficient nitrate” (See Paragraph 0016 – “an in-season estimated yield (INSEY) index may be calculated by dividing NDVI by the number of growing days from planting, which is further used to determine potential yield (YP.sub.0), the predicted yield with no additional nitrogen fertilization … A response index (RI.sub.NDVI) is calculated, which is a measure of the expected response of the crop to adequate levels of fertilizer. RI.sub.NDVI is determined by sensing NDVI of plants in a plot receiving adequate but not excessive pre-plant nitrogen divided by the NDVI of plants receiving conventional management”, Paragraph 0054, claim 2 – “dividing said normalized difference vegetation index for said first area by said normalized difference vegetation index for said second area”, claim 5 – “calculating the in-season estimated yield index for said area by dividing the normalized difference vegetation index by the number of growing days; (c)(iii) calculating the predicted crop yield for said area as a function of the in-season estimated yield index for said area”, and claim 8 – “determining the amount of fertilizer nitrogen required by said vegetation by: (i) subtracting the nitrogen uptake of the forage of said vegetation determined in step (e)(iii) from the predicted grain nitrogen uptake determined in step (e)(ii); and (ii) dividing the result of step (f)(i) by the theoretical maximum nitrogen use efficiency”).
The teachings of Lindores and Raun et al. are related because both make recommendations and determinations of crop yields. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the crop modeling and recommendation system based off nitrate measurements in the soil of Lindores to incorporate the crop yield calculations of Raun et al. in order to maximize profit by maximizing crop yield thereby ensuring the nitrate value in the soil are as optimized as possible to ensure maximum crop yield.
Lindores in view of Raun et al. do not specifically disclose a V6-V8 growth stage of a crop's development. However, Purcell et al. further teach a V6-V8 growth stage of a crop's Nitrogen requirements of the crop increase dramatically beginning with the V6 development stage, and the final chance for practical application of non-foliar nitrogen fertilization (due to increasing plant height) occurs about a week later at the V8 stage. The V8 development stage is also the final point at which corrective applications can re-establish near complete yield potential”, Paragraph 0029 – “maximize the predetermined yield potential for the crop, such as corn at V6 through V10 development stage”, and claim 1).
The teachings of Lindores, Raun et al., and Purcell et al. are related because all make recommendations and determinations of crop yields. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the crop modeling and recommendation system based off nitrate measurements in the soil of Lindores in view of Raun et al. to incorporate the V6-V8 growth stage calculations of Purcell et al. in order to ensure crop yield is maximized by applying nitrogen at the appropriate time in the crops lifecycle.

Regarding Claim 2: Lindores in view of Raun et al. and further in view of Purcell et al. teach the limitations of claim 1. Lindores further teaches: 
using digitally programmed instructions in the server computer, generating a model of crop yield based on one or more field related factors (See Figure 2, Figure 3, Figure 5, Figure 11, Figure 25 – “2530”, Figure 26 – “models”, Abstract – “A model is generated by the computer system which describes the crop based upon each of said benchmarks from the plurality of data sets”, Paragraph 0049, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field”, Paragraph 0059 – “a plant growth model”, Paragraph 0060 – “FIG. 5, ground data 505, e.g., NDVI obtained by a GreenSeeker, and satellite data 510 are inputs to a plant growth model 515”, Paragraph 0063, Paragraph 0106 – “model generator 1360 can include in model 1370, data showing the soil composition of field 1201”, Paragraph 0150 – “model and predict the yield for the farmer”, Paragraph 0158, and Paragraph 0188); 
receiving, over a network at the server computer, fourth electronic digital data comprising one or more values representing the one or more field related factors for the particular location (See Figure 1, Figure 2, Figure 9 – “920”, Figure 11 – “1120”, Figure 17A, Figure 25 – “2510”, Figure 26 – “soil type report”, Paragraph 0012 – “This area has enough nitrogen to ensure that nitrogen deficiency does not retard plant growth”, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field”, Paragraph 0058, Paragraph 0059 – “a plant growth model to propagate data forward or backward in time as needed to compare asynchronous sources”, and Paragraph 0188 – “nutrient levels (e.g., nitrogen, phosphorus, and potassium (NPK))”); 
using digitally programmed instructions in the server computer, computing, based, at least in part, on the model of crop yield and the one or more field related factors for the particular location, a projected crop yield (See Figure 3, Figure 21, Figure 22, Figure 24A – “2430”, Paragraph 0054 – “relative NDVI levels are shown in FIG. 3”, relative measurements of an agricultural metric in a particular geographic area”, Paragraph 0156 – “estimated yield within a specified value range”, Paragraph 0157, Paragraph 0163, Paragraph 0164 – “estimated crop characteristic(s) relative to locations within an unharvested field”, Paragraph 0171 – “a crop characteristic for the unharvested field is estimated based on actual crop characteristic data obtained from the at least one harvested field. The estimated crop characteristic, in various embodiments, may be a yield”, Paragraph 0172, Paragraph 0176, and Paragraph 0191 – “compare those benchmark values with benchmark 2660 to generate an estimate of a farmer's yield”); 
using digitally programmed instructions in the server computer, computing, based at least in part on the projected crop yield and the particular relative yield for the particular location, a nitrate-dependent yield (See Figure 2, Figure 3, Figure 5, Figure 9, Figure 25, Figure 26 – “soil type report, model(s)”, Paragraph 0048, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field. Because N-rich strips are useful for yield potential calculations”, Paragraph 0061, Paragraph 0188 – “nutrient levels (e.g., nitrogen … benchmark(s) 2660 comprises a value or metric indicating the current or projected value of a given variable with a collected value, historical data, or some "optimal" value”, and Paragraph 0191).  

Regarding Claim 3: 
receiving, over a network at the server computer, the first electronic digital data comprising a plurality of values representing, for each location of a plurality of locations and each year of a plurality of years, the nitrate measurements in soil during the growth stage of a crop's development (See Figure 1, Figure 2, Figure 9 – “920”, Figure 11 – “1120”, Figure 17A, Figure 25 – “2510”, Figure 26 – “soil type report”, Paragraph 0012 – “This area has enough nitrogen to ensure that nitrogen deficiency does not retard plant growth”, Paragraph 0048, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field”, Paragraph 0057 – “Each data point (soil type, crop type, climate history, NDVI from various sources, etc.) is associated with a location”, Paragraph 0058, Paragraph 0170 – “historical data (past growing seasons)”, and Paragraph 0188 – “nutrient levels (e.g., nitrogen, phosphorus, and potassium (NPK))”); 
receiving, over a network at the server computer, second electronic digital data comprising a plurality of values representing, for each location of the plurality of locations and each year of the plurality of yields, the crop yields corresponding to the nitrate measurements in soil (See Figure 1, Figure 2, Figure 3, Figure 11, Figure 17A, Figure 25, Paragraph 0012, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field”, Paragraph 0058 – “Data inputs 405 through 425 are familiar to agronomists as inputs to plant yield potential algorithms”, Paragraph compare agricultural data for farm 1801 with historical records”, Paragraph 0163 – “reported a yield of harvested barley averaging 70 bushels/acre in regions with an NVDI shade”, Paragraph 0170 – “historical data (past growing seasons)”, Paragraph 0188 – “nutrient levels (e.g., nitrogen, phosphorus, and potassium (NPK)) are important factors which affect the ultimate yield of a farmer's crops”, and Paragraph 0190 – “what types of nutrients will result in the greatest yield at the lowest cost”); 
using digitally programmed instructions in the server computer, determining, based, at least in part, on the nitrate measurements in soil and the crop yields corresponding to the nitrate measurements, for each location of the plurality of locations and each year of the plurality of years, the maximum yield of the crop with sufficient nitrate (See Figure 1, Figure 2, Figure 3, Figure 4, Figure 7, Figure 25, Paragraph 0048, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field”, Paragraph 0056 – “a plan detailing how much chemical application is needed to optimize yield from a farm field”, Paragraph 0072 – “the farmers will use data analysis techniques to determine long-term patterns, or to predict future performance and/or yields”, Paragraph 0148, Paragraph 0156 – “estimated yield within a specified value range”, Paragraph 0163 – “reported a yield of harvested barley averaging 70 bushels/acre in regions with an NVDI shade”, Paragraph 0188 – “nutrient levels (e.g., nitrogen, phosphorus, and potassium (NPK)) are important factors which affect the ultimate yield of a farmer's crops”, and Paragraph 0190 – “what types of nutrients will result in the greatest yield at the lowest cost”); 
using digitally programmed instructions in the server computer, computing, for each location of the plurality of locations and each year of the plurality of years, the plurality of relative yield values comprising a crop yield of the crop yields corresponding to nitrate measurements (See Figure 3, Figure 6A, Figure 6B, Figure 21, Figure 22, Figure 24A – “2430”, Paragraph 0054 – “relative NDVI levels are shown in FIG. 3”, Paragraph 0064, Paragraph 0089 – “relative measurements of an agricultural metric in a particular geographic area”, Paragraph 0156 – “estimated yield within a specified value range”, Paragraph 0157, Paragraph 0163, Paragraph 0164 – “estimated crop characteristic(s) relative to locations within an unharvested field”, Paragraph 0171 – “a crop characteristic for the unharvested field is estimated based on actual crop characteristic data obtained from the at least one harvested field. The estimated crop characteristic, in various embodiments, may be a yield”, Paragraph 0172, Paragraph 0176, and Paragraph 0191 – “compare those benchmark values with benchmark 2660 to generate an estimate of a farmer's yield”).

Lindores does not specifically disclose crop yields corresponding to nitrate measurements “divided by the maximum yield of the crop with sufficient nitrate” or a V6-V8 growth stage of a crop's development. However, Raun et al. further teach crop yields corresponding to nitrate measurements “divided by the maximum yield of the crop with sufficient nitrate” (See Paragraph 0016 – “an in-season estimated yield (INSEY) index may be calculated by dividing NDVI by the number of growing days from planting, which is further used to determine potential yield (YP.sub.0), the predicted yield with no additional nitrogen fertilization … A response index (RI.sub.NDVI) is calculated, which is a measure of the expected response of the crop to adequate levels of fertilizer. RI.sub.NDVI is determined by sensing NDVI of plants in a plot receiving adequate but not excessive pre-plant nitrogen divided by the NDVI of plants receiving conventional management”, Paragraph 0054, claim 2 – “dividing said normalized difference vegetation index for said first area by said normalized difference vegetation index for said second area”, claim 5 – “calculating the in-season estimated yield index for said area by dividing the normalized difference vegetation index by the number of growing days; (c)(iii) calculating the predicted crop yield for said area as a function of the in-season estimated yield index for said area”, and claim 8 – “determining the amount of fertilizer nitrogen required by said vegetation by: (i) subtracting the nitrogen uptake of the forage of said vegetation determined in step (e)(iii) from the predicted grain nitrogen uptake determined in step (e)(ii); and (ii) dividing the result of step (f)(i) by the theoretical maximum nitrogen use efficiency”).  
The teachings of Lindores and Raun et al. are related because both make recommendations and determinations of crop yields. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the crop modeling and recommendation system based off nitrate measurements in the soil of Lindores to incorporate the crop yield calculations of Raun et al. in order to maximize profit by maximizing crop yield thereby ensuring the nitrate value in the soil are as optimized as possible to ensure maximum crop yield.
Nitrogen requirements of the crop increase dramatically beginning with the V6 development stage, and the final chance for practical application of non-foliar nitrogen fertilization (due to increasing plant height) occurs about a week later at the V8 stage. The V8 development stage is also the final point at which corrective applications can re-establish near complete yield potential”, Paragraph 0029 – “maximize the predetermined yield potential for the crop, such as corn at V6 through V10 development stage”, and claim 1).
The teachings of Lindores, Raun et al., and Purcell et al. are related because all make recommendations and determinations of crop yields. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the crop modeling and recommendation system based off nitrate measurements in the soil of Lindores in view of Raun et al. to incorporate the V6-V8 growth stage calculations of Purcell et al. in order to ensure crop yield is maximized by applying nitrogen at the appropriate time in the crops lifecycle.

Regarding Claim 4: Lindores in view of Raun et al. and further in view of Purcell et al. teach the limitations of claim 1. Lindores further teaches: 
receiving, over a network at the server computer, fourth electronic digital data comprising a plurality of values representing, for the particular location, an application of nitrogen to a field during the growth stage of the crop's development (See Figure 1, Figure 2, Figure 3, Paragraph 0052 – “Because N-rich strips are useful for yield potential calculations, measurement of NDVI in an N-rich strip is often part of a real-time, variable-rate application procedure”, Paragraph 0176 – “these models can be updated in real-time to reflect current conditions”, and Paragraph 0188 – “comparing the data from remotely sensed data 2650 and locally gathered data 2655 with data from other locations (e.g., second location benchmark 2661 of FIG. 26) … nutrient levels (e.g., nitrogen”); 
using digitally programmed instructions in the server computer, computing updated nitrate values in the field based, at least in part, on the application of nitrogen to the field (See Figure 25 – “generating a report comprising at least one recommendation to increase the market value of the crop”, Abstract – “a crop recommendation”, Paragraph 0052 – “Because N-rich strips are useful for yield potential calculations, measurement of NDVI in an N-rich strip is often part of a real-time, variable-rate application procedure”, Paragraph 0128 – “Crop treatment action initiator 1670 initiates, in real-time (in several seconds or less of receiving crop treatment information at computer system 750), one or more crop treatment actions 1680. Actions 1680 may be implemented, for example, in real-time from computer system 750 in response to the crop treatment compatibility/incompatibility determination”, Paragraph 0130, Paragraph 0174 – “generate a recommendation of a crop varietal to plant in order to maximize profits for a farmer”, Paragraph 0176 – “these models can be updated in real-time to reflect current conditions”, Paragraphs 0188-0189 – “nutrient levels (e.g., nitrogen … action a farmer can take to realize the greatest return or else an increased return on investment from a given plot of land
using digitally programmed instructions in the server computer, computing an updated particular relative yield for the particular location based, at least in part, on the updated nitrate values in the field and the digital model of relative crop yield (See Figure 1, Figure 2, Figure 3, Figure 4, Figure 7, Figure 25, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field”, Paragraph 0056 – “a plan detailing how much chemical application is needed to optimize yield from a farm field”, Paragraph 0072 – “the farmers will use data analysis techniques to determine long-term patterns, or to predict future performance and/or yields”, Paragraph 0148, Paragraph 0156 – “estimated yield within a specified value range”, Paragraph 0163 – “reported a yield of harvested barley averaging 70 bushels/acre in regions with an NVDI shade”, Paragraph 0188 – “nutrient levels (e.g., nitrogen, phosphorus, and potassium (NPK)) are important factors which affect the ultimate yield of a farmer's crops”, and Paragraph 0190 – “what types of nutrients will result in the greatest yield at the lowest cost”).  

Lindores in view of Raun et al. do not specifically disclose a V6-V8 growth stage of a crop's development. However, Purcell et al. further teach a V6-V8 growth stage of a crop's development (See Figure 18, Figure 19, Paragraph 0009 – “Nitrogen requirements of the crop increase dramatically beginning with the V6 development stage, and the final chance for practical application of non-foliar nitrogen fertilization (due to increasing plant height) occurs about a week later at the V8 stage. The V8 development stage is also the final point at which corrective applications can re-establish near complete yield potential”, Paragraph 0029 – “maximize the predetermined yield potential for the crop, such as corn at V6 through V10 development stage”, and claim 1).
The teachings of Lindores, Raun et al., and Purcell et al. are related because all make recommendations and determinations of crop yields. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the crop modeling and recommendation system based off nitrate measurements in the soil of Lindores in view of Raun et al. to incorporate the V6-V8 growth stage calculations of Purcell et al. in order to ensure crop yield is maximized by applying nitrogen at the appropriate time in the crops lifecycle.

Regarding Claim 5: Lindores in view of Raun et al. and further in view of Purcell et al. teach the limitations of claim 1. Lindores further teaches:
receiving, over a network at the server computer, a nitrogen recommendation request for a particular field in the particular location (See Figure 9, Figure 25 – “generating a report comprising at least one recommendation to increase the market value of the crop”, Abstract – “a crop recommendation”, Paragraph 0052, Paragraph 0081 – “automatically generate reports 770 of requested information and alerts 780 based upon pre-determined parameters”, Paragraph 0083 – “alert generating, a farmer may apply a treatment to a field”, Paragraph 0128 – “Crop treatment action initiator 1670 initiates, in real-time (in several seconds or less of receiving crop treatment information at computer system 750), one or more crop treatment actions 1680. Actions 1680 may be implemented, for example, in real-time from computer system 750 in response to the crop treatment compatibility/incompatibility determination”, Paragraph 0130, Paragraph 0135 – “crop treatment compatibility determiner 1660 requests, receives, or retrieves such planted crop information 1665 from database 429 or other location”, Paragraph 0139, Paragraph 0174 – “generate a recommendation of a crop varietal to plant in order to maximize profits for a farmer”, Paragraph 0176 – “these models can be updated in real-time to reflect current conditions”, Paragraphs 0188-0189 – “nutrient levels (e.g., nitrogen … action a farmer can take to realize the greatest return or else an increased return on investment from a given plot of land”); 
using digitally programmed instructions in the server computer, computing “if nitrogen should be applied” to the particular field based, at least in part, on the particular relative yield for the particular location (See Figure 9, Figure 17A, Figure 24A, Figure 25 – “generating a report comprising at least one recommendation to increase the market value of the crop”, Abstract – “a crop recommendation”, Paragraph 0048 – “uses the measured plant metrics and database information to create customized field prescription maps that show where, when and how much fertilizer, pesticide or other treatment should be applied to a field to maximize crop yield”, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field. Because N-rich strips are useful for yield potential calculations, measurement of NDVI in an N-rich strip is often part of a real-time, variable-rate application procedure”, Paragraph 0083 – “alert generating, a farmer may apply a treatment to a field”, Paragraph 0128 – “Crop treatment action initiator 1670 initiates, in real-time (in several seconds or less of receiving crop treatment information at computer system 750), one or more crop treatment actions 1680. Actions 1680 may be implemented, for example, in real-time from computer system 750 in response to the crop treatment compatibility/incompatibility determination”, Paragraph 0130, Paragraph 0174 – “generate a recommendation of a crop varietal to plant in order to maximize profits for a farmer”, Paragraph 0176 – “these models can be updated in real-time to reflect current conditions”, Paragraphs 0188-0189 – “nutrient levels (e.g., nitrogen … action a farmer can take to realize the greatest return or else an increased return on investment from a given plot of land”); 
sending, over the network to a client computer device, a nitrogen application recommendation for the particular field based, at least in part, on the computing (See Figure 9, Figure 17A, Figure 24A, Figure 25 – “generating a report comprising at least one recommendation to increase the market value of the crop”, Abstract – “a crop recommendation”, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field. Because N-rich strips are useful for yield potential calculations, measurement of NDVI in an N-rich strip is often part of a real-time, variable-rate application procedure”, Paragraph 0083 – “alert generating, a farmer may apply a treatment to a field”, Paragraph 0128 – “Crop treatment action initiator 1670 initiates, in real-time (in several seconds or less of receiving crop treatment information at computer system 750), one or more crop treatment actions 1680. Actions 1680 may be implemented, for example, in real-time from computer system 750 in response to the crop treatment compatibility/incompatibility determination”, Paragraph 0130, Paragraph 0174 – “generate a recommendation of a crop varietal to plant in order to maximize profits for a farmer”, Paragraph 0176 – “these models can be updated in real-time to reflect current conditions”, Paragraphs 0188-0189 – “nutrient levels (e.g., nitrogen … action a farmer can take to realize the greatest return or else an increased return on investment from a given plot of land”).  

Lindores does not specifically disclose computing an “optimal amount of nitrogen to apply” to the particular field. However, Raun et al. further teach computing an “optimal amount of nitrogen to apply” to the particular field (See claim 1 – “determining an application rate for nitrogen fertilizer including the steps of; (a) determining a nutrient response index for a field; (b) determining the normalized difference vegetation index of an area to fertilize; (c) determining a predicted crop yield for said area; (d) determining an attainable crop yield for said area; (e) determining nitrogen uptake for the vegetation within said area; (f) determining the amount of fertilizer nitrogen required by said vegetation; and (g) providing communication of said amount of fertilizer nitrogen”, claim 8 – “determining the amount of fertilizer nitrogen required by said vegetation”, and claim 9 – “determining an application rate for nutrient fertilizer”).
The teachings of Lindores and Raun et al. are related because both make recommendations and determinations of crop yields. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the crop modeling and recommendation system based off nitrate measurements in the soil of Lindores to incorporate the crop yield calculations of 

Regarding Claims 9 and 19: Lindores in view of Raun et al. teach the limitations of claim 11. Lindores further teaches wherein the digital model of relative crop yield is a function (See Figure 2, Figure 3, Figure 5, Figure 11, Figure 25 – “2530”, Figure 26 – “models”, Abstract – “A model is generated by the computer system which describes the crop based upon each of said benchmarks from the plurality of data sets”, Paragraph 0049, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field”, Paragraph 0059 – “a plant growth model”, Paragraph 0060 – “FIG. 5, ground data 505, e.g., NDVI obtained by a GreenSeeker, and satellite data 510 are inputs to a plant growth model 515”, Paragraph 0063, Paragraph 0106 – “model generator 1360 can include in model 1370, data showing the soil composition of field 1201”, Paragraph 0150 – “model and predict the yield for the farmer”, Paragraph 0158, and Paragraph 0188). 
Lindores in view of Raun et al. do not specifically disclose a quadratic-plateau function. However, Purcell et al. further teaches a quadratic-plateau function (See Figure 18, Paragraph 0029 – “The nitrogen fertilization rate can be provided using a quadratic mathematical model forming a yield potential response curve as a function the nitrogen fertilization rate. The quadratic mathematical model is a function of f(x)=ax2+bx+c, and the nitrogen fertilization rate is equal to -b/2a”, Paragraph 0050 – “The quadratic response for the 0 nitrogen emergence treatment follows the equation y=-0.27x.sup.2+76.49x-90.86. Adjusting yield goals from 100% of theoretical maximum yield to 90% of maximum yield would result in a yield loss of 0.53 Mg ha.sup.-1 (Y--Y') and a reduction in nitrogen rate of 44.5 kg ha.sup.-1 (nitrogen-nitrogen')”, Paragraph 0070 – “The mathematical model is a quadratic model described by: f(x)=ax.sup.2+bx+c Equation 5 The predetermined yield potential for the crop can be calculated by solving for x, the amount of nitrogen that need be applied to achieve the predetermined yield potential and taking the first derivative”, and Paragraph 0110).
The teachings of Lindores, Raun et al., and Purcell et al. are related because all are doing benefit analysis involving crop production. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the crop modeling and recommendation system of Lindores in view of Raun et al. to incorporate the quadratic-plateau function of Purcell et al. in order to more accurately analyze how nitrogen addition to the soil will affect crop growth thereby allowing crop growth to be optimized.

Regarding Claim 10: Lindores in view of Raun et al. and further in view of Purcell et al. teach the limitations of claim 1. Lindores further teaches: 
determining, for each location of the plurality of locations, a maximum yield of the crop with sufficient nitrate by computing a model of expected maximum yield for each location as a latent function based, at least in part, on the crop yields corresponding to the nitrate measurements in soil (See Figure 1, Figure 2, Figure 3, Figure 4, Figure 7, Figure 25, Abstract – “A model is generated by the computer system which describes the crop based upon each of said benchmarks from the plurality of data sets”, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field”, Paragraph 0056 – “a plan detailing how much chemical application is needed to optimize yield from a farm field”, Paragraph 0072 – “the farmers will use data analysis techniques to determine long-term patterns, or to predict future performance and/or yields”, Paragraph 0148, Paragraph 0156 – “estimated yield within a specified value range”, Paragraph 0163 – “reported a yield of harvested barley averaging 70 bushels/acre in regions with an NVDI shade”, Paragraph 0188 – “nutrient levels (e.g., nitrogen, phosphorus, and potassium (NPK)) are important factors which affect the ultimate yield of a farmer's crops”, and Paragraph 0190 – “what types of nutrients will result in the greatest yield at the lowest cost”); 
computing, for each location of the plurality of locations, the plurality of relative yield values comprising the crop yield of the crop yields, wherein the maximum yield of the crop with sufficient nitrate is sampled from the model of expected maximum yield for each location (See Figure 3, Figure 21, Figure 22, Figure 24A – “2430”, Abstract – “A model is generated by the computer system which describes the crop based upon each of said benchmarks from the plurality of data sets”, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field”, Paragraph 0054 – “relative NDVI levels are shown in FIG. 3”, Paragraph 0064, Paragraph 0089 – relative measurements of an agricultural metric in a particular geographic area”, Paragraph 0156 – “estimated yield within a specified value range”, Paragraph 0157, Paragraph 0163, Paragraph 0164 – “estimated crop characteristic(s) relative to locations within an unharvested field”, Paragraph 0171 – “a crop characteristic for the unharvested field is estimated based on actual crop characteristic data obtained from the at least one harvested field. The estimated crop characteristic, in various embodiments, may be a yield”, Paragraph 0172, Paragraph 0176, and Paragraph 0191 – “compare those benchmark values with benchmark 2660 to generate an estimate of a farmer's yield”).

Lindores does not specifically disclose crop yields corresponding to nitrate measurements divided by the maximum yield of the crop with sufficient nitrate. However, Raun et al. further teach crop yields corresponding to nitrate measurements divided by the maximum yield of the crop with sufficient nitrate (See Paragraph 0016 – “an in-season estimated yield (INSEY) index may be calculated by dividing NDVI by the number of growing days from planting, which is further used to determine potential yield (YP.sub.0), the predicted yield with no additional nitrogen fertilization … A response index (RI.sub.NDVI) is calculated, which is a measure of the expected response of the crop to adequate levels of fertilizer. RI.sub.NDVI is determined by sensing NDVI of plants in a plot receiving adequate but not excessive pre-plant nitrogen divided by the NDVI of plants receiving conventional management”, Paragraph 0054, claim 2 – “dividing said normalized difference vegetation index for said first area by said normalized difference vegetation index for said second area”, claim 5 – “calculating the in-season estimated yield index for said area by dividing the normalized difference vegetation index by the number of growing days; (c)(iii) calculating the predicted crop yield for said area as a function of the in-season estimated yield index for said area”, and claim 8 – “determining the amount of fertilizer nitrogen required by said vegetation by: (i) subtracting the nitrogen uptake of the forage of said vegetation determined in step (e)(iii) from the predicted grain nitrogen uptake determined in step (e)(ii); and (ii) dividing the result of step (f)(i) by the theoretical maximum nitrogen use efficiency”).
The teachings of Lindores and Raun et al. are related because both make recommendations and determinations of crop yields. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the crop modeling and recommendation system based off nitrate measurements in the soil of Lindores to incorporate the crop yield calculations of Raun et al. in order to maximize profit by maximizing crop yield thereby ensuring the nitrate value in the soil are as optimized as possible to ensure maximum crop yield.

Regarding Claims 11-15 and 19-25: Claims 11-15 and 19-25 recite limitations already addressed by the rejections of claims 1-5 and 9-10 above; therefore the same rejections apply.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindores (US 2014/0012732 A1) in view of Raun et al. (US 2003/0019151 A1) and further in view of Purcell et al. (US 2013/0044919 A1) and Limon et al. (Multicriteria analysis of .

Regarding Claim 6: Lindores in view of Raun et al. and further in view of Purcell et al. teach the limitations of claim 5. Lindores further teaches wherein computing the optimal amount of nitrogen to apply to the particular field is performed by: 
generating a model of crop yield based on one or more factors (See Figure 2, Figure 3, Figure 5, Figure 11, Figure 25 – “2530”, Figure 26 – “models”, Abstract – “A model is generated by the computer system which describes the crop based upon each of said benchmarks from the plurality of data sets”, Paragraph 0049, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field”, Paragraph 0059 – “a plant growth model”, Paragraph 0060 – “FIG. 5, ground data 505, e.g., NDVI obtained by a GreenSeeker, and satellite data 510 are inputs to a plant growth model 515”, Paragraph 0063, Paragraph 0106 – “model generator 1360 can include in model 1370, data showing the soil composition of field 1201”, Paragraph 0150 – “model and predict the yield for the farmer”, Paragraph 0158, and Paragraph 0188); 
estimating the model of crop yield using a function based, at least in part, on one or more observations sampled from the model of crop yield, wherein the one or more observations belong to a corpus of observations (See Figure 3, Figure 21, Figure 22, Figure 24A – “2430”, Paragraph 0054 – “relative NDVI levels are shown in FIG. 3”, Paragraph 0064, Paragraph 0089 – “relative measurements of an agricultural metric in a particular geographic area”, Paragraph 0156 – “estimated yield within a specified value range”, Paragraph 0157, Paragraph 0163, Paragraph 0164 – “estimated crop characteristic(s) relative to locations within an unharvested field”, Paragraph 0171 – “a crop characteristic for the unharvested field is estimated based on actual crop characteristic data obtained from the at least one harvested field. The estimated crop characteristic, in various embodiments, may be a yield”, Paragraph 0172, Paragraph 0176, and Paragraph 0191 – “compare those benchmark values with benchmark 2660 to generate an estimate of a farmer's yield”); 
determining one or more data points at which to sample the model of crop yield based on the surrogate function; for each data point of the one or more data points, evaluating the data point using the model of crop yield to add a corresponding observation to the corpus of observations (See Figure 1, Figure 3, Figure 21, Figure 22, Figure 24A – “2430”, Paragraph 0054 – “relative NDVI levels are shown in FIG. 3”, Paragraph 0064, Paragraph 0089 – “relative measurements of an agricultural metric in a particular geographic area”, Paragraph 0156 – “estimated yield within a specified value range”, Paragraph 0157, Paragraph 0163, Paragraph 0164 – “estimated crop characteristic(s) relative to locations within an unharvested field”, Paragraph 0171 – “a crop characteristic for the unharvested field is estimated based on actual crop characteristic data obtained from the at least one harvested field. The estimated crop characteristic, in various embodiments, may be a yield”, Paragraph 0172, Paragraph 0176, and Paragraph 0191 – “compare those benchmark values with benchmark 2660 to generate an estimate of a farmer's yield
determining “if nitrogen should be applied” based on the corpus of observations (See Figure 9, Figure 17A, Figure 24A, Figure 25 – “generating a report comprising at least one recommendation to increase the market value of the crop”, Abstract – “a crop recommendation”, Paragraph 0048 – “uses the measured plant metrics and database information to create customized field prescription maps that show where, when and how much fertilizer, pesticide or other treatment should be applied to a field to maximize crop yield”, Paragraph 0052 – “The N-rich strip is an area where an excess of nitrogen fertilizer has been applied. Plant growth in the N-rich strip is not limited by the availability of nitrogen, so those plants exhibit the maximum yield potential of similar plants in the field. Because N-rich strips are useful for yield potential calculations, measurement of NDVI in an N-rich strip is often part of a real-time, variable-rate application procedure”, Paragraph 0083 – “alert generating, a farmer may apply a treatment to a field”, Paragraph 0128 – “Crop treatment action initiator 1670 initiates, in real-time (in several seconds or less of receiving crop treatment information at computer system 750), one or more crop treatment actions 1680. Actions 1680 may be implemented, for example, in real-time from computer system 750 in response to the crop treatment compatibility/incompatibility determination”, Paragraph 0130, Paragraph 0174 – “generate a recommendation of a crop varietal to plant in order to maximize profits for a farmer”, Paragraph 0176 – “these models can be updated in real-time to reflect current conditions”, Paragraphs 0188-0189 – “nutrient levels (e.g., nitrogen … action a farmer can take to realize the greatest return or else an increased return on investment from a given plot of land”).

determining an application rate for nitrogen fertilizer including the steps of; (a) determining a nutrient response index for a field; (b) determining the normalized difference vegetation index of an area to fertilize; (c) determining a predicted crop yield for said area; (d) determining an attainable crop yield for said area; (e) determining nitrogen uptake for the vegetation within said area; (f) determining the amount of fertilizer nitrogen required by said vegetation; and (g) providing communication of said amount of fertilizer nitrogen”, claim 8 – “determining the amount of fertilizer nitrogen required by said vegetation”, and claim 9 – “determining an application rate for nutrient fertilizer”).
The teachings of Lindores and Raun et al. are related because both make recommendations and determinations of crop yields. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the crop modeling and recommendation system based off nitrate measurements in the soil of Lindores to incorporate the crop yield calculations of Raun et al. in order to maximize profit by maximizing crop yield thereby ensuring the nitrate value in the soil are as optimized as possible to ensure maximum crop yield.
Lindores in view of Raun et al. and further in view of Purcell et al.  do not specifically disclose a surrogate function. However, Limon et al. further teach a surrogate function (See Page 49 – “estimate a surrogate utility function for the farmers decision process”, Page 52 – “estimate a surrogate utility function in order to simulate farmers' decision-making processes”, Pages 52-53 – “Equation 1, Equation 2, Equation 3”, Page 62 – “The surrogate utility function (Eq. (12)) … function to be optimised is above function (12)”).
The teachings of Lindores, Raun et al., Purcell et al., and Limon et al. are related because all are making determinations involving crop yields. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the crop modeling and recommendation system based off nitrate measurements in the soil of Lindores in view of Raun et al. and further in view of Purcell et al. to incorporate the surrogate function of Limon et al. in order to ensure the farm is running as efficiently as possible by measuring specific areas of crop development to maximize crop development.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7, 9-17, and 19-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of Patent No. 10,628,895 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are generally directed toward similar details related to a method and product for generating digital models of relative yield of a crop based on nitrate values in the soil.  The details of analyzing relative crop yield against optimal crop yield based on amount of nitrate in the soil is recited in bot, but in different claims.  The related application presents these details mainly in its independent claims, while these details are recited throughout both the independent claims and the dependent claims of the instant application.  Differences in the claims are addressed by the prior art applied in the rejections above (namely features that may be recited in the instant claims, but are not specifically presented in the claims of the related In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Allowable Subject Matter
Claims 7 and 17 are allowable over the prior art, but remain rejected under Non-statutory Double Patenting for the reasons set forth above. Dependent claims 7 and 17 disclose a product and method for generating digital models of relative yield of a crop based on nitrate values in the soil.
Regarding a possible 103 rejection: The closest prior art of record is:
Lindores (US 2014/0012732 A1) – generating crop recommendations based on modeled values to increase the market value of the crop. 
Raun et al. (US 2003/0019151 A1) – process for in season fertilizer nitrogen application based on predicted yield potential.
Colburn Jr (US 5,033,397) – involves a soil chemical sensor and precision agricultural chemical delivery system and method.
Limon et al. (Multicriteria analysis of derived water demand functions: a Spanish case study, JA Gomez-Limon, Agricultural Systems 63 (2000), Elsevier, accepted December 1999) – discloses use of a surrogate function for making predictions about crop yield based on certain inputs.
US 2016/0042232 A1) – involves predicting crop yield loss due to N-Deficiency and applying fertilizer as necessary.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 7 and 17, such as generating digital models of relative yield of a crop based on nitrate values in the soil.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “determining, based, at least in part, on the nitrate measurements in soil and the crop yields corresponding to the nitrate measurements, for each location of the plurality of locations, a maximum yield of the crop with sufficient nitrate; computing, for each location of the plurality of locations, a plurality of relative yield values comprising a crop yield of the crop yields corresponding to nitrate measurements divided by the maximum yield of the crop with sufficient nitrate; generating a digital model of relative crop yield as a function of nitrate in soil during the V6-V8 growth stage of a crop's development based, at least in part, on the plurality of relative yield values and the nitrate measurements in soil; receiving third electronic digital data comprising one or more values representing, for a particular location, one or more nitrate measurements in soil during the V6-V8 growth stage of a crop's development; computing a particular relative yield for the particular location based, at least in part, on the one or more nitrate measurements in soil for the particular location during the V6-V8 growth stage of the crop's development and the digital model of relative crop yield, using the digitally programmed instructions in the server computer, generating one or more scripts 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683